Citation Nr: 1200844	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise in service (i.e., acoustic trauma) working in the engine room onboard ship.  His service personnel records also confirm that he was a fireman.  

2.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the Veteran's bilateral hearing loss and tinnitus resulted from inservice acoustic trauma from excessive noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011)' 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (201).  

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a)  3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are a result of acoustic trauma while in the military.  Specifically, he worked in the engine room onboard ship without the use of hearing protection.  He worked on throttles and reduction gears.  (See the VA June 2010 audiometric exam report.)  And after reviewing the relevant medical and other evidence of record, the Board agrees and finds this evidence supports his claim for service connection.  All reasonable doubt was resolved in the Veteran's favor in making these favorable determinations.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110, 1131, 1153, 1153; 38 C.F.R. § 3.303, 3.306.  

To establish entitlement to service connection, there generally must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F3d. 1163 1167 (Fed. Cir. 2004).  

Organic diseases of the nervous system - such as sensorineural hearing loss - will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  For service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to be considered a current disability. If there is current hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley supra.  

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 459 (1994).  See also 38 C.F.R. § 3159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, supra.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)  

Regarding the first requirement for service connection, there is no disputing the Veteran has bilateral (i.e., right and left ear) hearing loss and tinnitus.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 224 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  To this end, a VA audiometric evaluation in March 2009 was inconsistent.  A subsequent VA audiometric exam in June 2010, however, showed that the Veteran suffers from bilateral hearing loss and tinnitus.  

Specifically, the June 2010 VA compensation examination found his average pure tone threshold level of 49 decibels for his right ear and 40 decibels for his left ear, which meets the requirements for a ratable hearing loss disability pursuant to 38 C.F.R. § 3.385.  Based on the results of that hearing test, the VA examiner determined there was normal to severe high frequency sensorineural hearing loss in the right ear and a mild to moderately severe sensorineural hearing loss in the left ear.  So there is no disputing the Veteran has bilateral hearing loss and, indeed, that it is of sufficient severity according to the threshold minimum rating requirements of § 3.385 to also be considered an actual disability by VA standards.  Similarly, the examiner confirmed that the Veteran suffers from bilateral tinnitus.  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  

Hence, resolution of the appeal of this claim turns on whether these disorders are attributable to the Veteran's military service, including especially to acoustic trauma as mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136F.3d 1304, 1308 (Fed. Cir. 1998).   

Regarding in-service incurrence of his hearing loss and tinnitus, it is noted that the Veteran's entrance and exit physicals are unavailable.  (There is a formal finding on the unavailability of complete STRs).  He was treated in March 1974 for left ear pain.  An upper respiratory infection was diagnosed.  When examined by VA in June 2010, the Veteran related that his hearing loss was worse in the left ear.  He had to keep the television louder than normal and use his home phone and cell phone set at their maximum volume level for both conversation and for ring alert.  He said that he was unable to hear conversations well.  He said that his hearing loss and tinnitus began in the late 1970s or early 1980s.  The VA examiner did not provide opinions as to the onset of the Veteran's bilateral hearing loss and tinnitus.  She stated that without the Veteran's entrance and exit examination reports, an opinion as to whether these conditions were related to military service and noise exposure could not be rendered without resorting to mere speculation.  See generally Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (finding that "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion ... [and that] the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence").  She further stated that the claims file should be returned for her opinions if the entrance and exit reports were found.  

Although the examiner did not explain the basis for her opinion or state why she could not render an opinion on the likelihood that the Veteran's hearing loss was due to noise exposure, the Board finds that the Veteran has competently and credibly described his in-service noise exposure, especially when considering his inservice military duties as described above.  It is also noted that his SPRs reflect that he was also a fireman.  Moreover, there is credible evidence he sustained the type of acoustic trauma claimed in service since this type of event is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d).  

Regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds that it is not necessary to remand for another opinion in this case.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).   In this regard, the Board notes that at the 2010 VA examination, the Veteran denied a history of civilian occupational or recreational noise exposure.  He also denied a family history of hearing loss or use of ototoxic drugs.  As reported above, the Veteran did not report that his hearing loss and tinnitus began during service but shortly thereafter.  The Veteran indicated that these conditions had a gradual onset.  Following an audiometric examination and testing, the examiner diagnosed constant bilateral subjective tinnitus and bilateral sensorineural hearing loss, but did not provide an opinion regarding etiology.  Specifically, she indicated that he could not resolve the issue of whether the Veteran's hearing loss and tinnitus were due to or a result of noise exposure in service without resort to mere speculation because his entrance and exit examination reports were not available for review.  

As inservice military acoustic trauma is conceded in this case, and the Veteran has described gradual onset of hearing loss and tinnitus in the years post service, and as the 2010 opinion is equivocal in nature (noting that the physician stated that the Veteran had inservice acoustic trauma and that his conditions started relatively close to the end of his career but did not provide an opinion regarding etiology because of no inservice audiological exams), the Board concludes that there is evidence in support of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  While she did not provide a favorable opinion regarding the Veteran's hearing loss and tinnitus, it is clear from the examiner's statements that the Veteran's conditions could easily result from acoustic trauma.  As mentioned above, the Veteran's own statements note his difficulty with his hearing in the years post service, and he certainly competent to report such.  See Buchanan v. Nicholson, 451, F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records).  This is especially true considering, as mentioned, the inherently subjective nature of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  This lay evidence also is credible since his complaints and treatment for these disorders are documented in the record.  Because this supporting lay evidence is both competent and credible, it is also probative of his claims that his bilateral hearing loss and tinnitus are attributable to his service as a result of acoustic trauma therein.  See Rucker v. Brown, 10 Vet.  App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Certainly then, resolving all reasonable doubt in his favor, it is just as likely as not the Veteran's bilateral hearing loss and tinnitus are attributable to his military service and, thus, service connection is warranted.  38 C.F.R. § 3.102 .  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


